DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 06/24/2022 is acknowledged.

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 should read “substrate is absorbent polymer beads” for proper grammar. See the 112 rejection of the claim below.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: vaporizer element configured to vaporize the fluid in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Looking to the disclosure it appears the corresponding structure is a heater or sonicator according to paragraph 20.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 11 recite the limitation "the fluid" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation "the liquid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, it is interpreted there is a fluid that is vaporized and that fluid is water.
Claims 8-10 all reference “a substrate” and it is unclear whether that substrate is intended to be the same as the substrate recited in claim 1. For the purpose of examination, it is interpreted it is either the same substrate or a different one.
The term “super absorbent” in claim 10 is a relative term which renders the claim indefinite. The term “super” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear to what degree the beads would have to be absorbent in order to meet the claimed limitation of “super absorbent” and therefore the scope of the claim cannot be determined. For the purpose of examination it is interpreted the beads are absorbent.
Claim 12 recites the limitation "the vents" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is interpreted there are vents.
Claim 13 recites the limitation "the center" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is interpreted there is a center.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, and 11-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nohara (US 2005/0031511) in view of Sickinger (US 2013/0320574).
	Regarding claim 1, Nohara (US 2005/0031511) teaches a vapor generator comprising (abstract): a container with an opening (Fig. 3 device 30); a receptacle housed inside the container (humid air generating means 33 and case 42); a vaporizer element housed inside the container configured to vaporize the fluid (heating means 35, Paragraphs [0065], [0073]); a vented lid configured to 
	Regarding the limitation directed towards the cover selectively covering the opening, Nohara is silent with regards to this limitation but it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Nohara such that the cover is separable/removable, such that it selectively covers the opening. One would have been motivated to do so in order to replace broken parts, service existing parts, and/or to replace fluids as needed. The courts have held that if it is desirable for any reason for two components to fashioned in a separable manner, then it would be obvious to an ordinary artisan to do so for that reason. MPEP 2144.04(V)(C).
	Regarding the limitation directed towards an airfoil, Sickinger (US 2013/0320574) teaches an aroma distributing apparatus (abstract) that comprises an airfoil structure for efficient distribution of the mixture into a defined space (Fig. 8 and 9airfoil 604, abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Nohara such that there is air blown across an airfoil 604 by a fan as taught by Sickinger in order to arrive at the claimed invention. One would have been motivated to do so in order to effectively distribute the fragrance as desired. Regarding the limitation directed towards a plurality of air foils: The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, MPEP 2144.01(VI)(B).
	Regarding claim 2, Nohara further teaches the liquid is water than can be gasified to steam (water container 34, Paragraph [0056]).
	Regarding claim 3, Nohara appears to be silent with regards to the receptacle being removable however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Nohara such that the receptacle is separable/removable. One would have been motivated to do so in order to replace broken parts, service existing parts, and/or to replace fluids as needed. The courts have held that if it is desirable for any reason for two components to fashioned in a separable manner, then it would be obvious to an ordinary artisan to do so for that reason. MPEP 2144.04(V)(C).
	Regarding claim 4, Nohara further teaches the vaporizer is a heating element (heating means 35).
	Regarding claim 5 and claim 6, Nohara further teaches the heating element extends into the center of the receptacle and that the heating element heats the receptacle (heating means 35 extends both horizontally and vertically in the receptacle and the heating means heats, Paragraph [0065]).
	Regarding claim 8, Nohara further teaches a substrate placed in the vapor stream (substance mount 38 and substance 31).
Regarding claim 11, Nohara in view of Sickinger teaches a vapor generator comprising: a container with an opening; a receptacle housed inside the container; a heating element housed inside the container configured to vaporize the fluid and form a vapor configured to escape the container; a lid comprising a screen (box-shaped member 45 has holes in the top 44a, reading on the limitation screen) and configured to selectively cover the opening of the container wherein the lid comprises a plurality of air foils configured to direct and concentrate vapor leaving the receptacle; and a substrate configured to hold an essential oil on the screen wherein vapor passes through the screen mixes with the essential oil and diffuses it into the ambient air (See the rejection of claim 1 above). Regarding the limitation that the substrate is configured to hold an essential oil on the screen: Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II). The substrate is well capable of holding an oil (in a container or otherwise) against the screen 44a as claimed, for example by choosing a suitably large essential oil or by tilting the device on a side or upside down, and is expected to do so. Therefore the claim limitations are met.
Regarding claim 12, Nohara further teaches vents directing vapor at the substrate (holes 34a).
	Regarding claim 13, Sickinger further teaches the foils extend radially turning in a first direction, a second direction, and then in the first direction once more (the airfoil is a circle, and extends in a direction and then another direction and then the first once more).

	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nohara (US 2005/0031511) in view of Sickinger (US 2013/0320574) as applied to claims 1-6, 8, and 11-13 above and further in view of Seo (US 2018/0135875),
Regarding claim 7, Nohara in view of Sickinger appears to be silent with regards to an ultrasonic humidifier. 
Seo (US 2018/0135875) teaches a humidifier that uses an ultrasonic wave generator to create water particles (Fig. 3 unit 120, Paragraph [0019]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Nohara such that the vaporizer element is an ultrasonic humidifier as taught by Seo to arrive at the claimed invention. One would have been motivated to do so in order to utilize a known equivalent to produce water vapor to successfully distribute an aroma. The combination of familiar prior art elements according to known methods to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nohara (US 2005/0031511) in view of Sickinger (US 2013/0320574) as applied to claims 1-6, 8, and 11-13 above and further in view of FairllisCrafts (NPL 2018).
Regarding claim 9, Nohara in view of Sickinger appears to be silent with regards to a porous rock.
FairllisCrafts (NPL 2018) discloses a porous rock used as a substrate for a perfume (See description). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Nohara such that the substrate is a porous rock as taught by FairllisCrafts to arrive at the claimed invention. One would have been motivated to do so to use a known appropriate substrate to deliver the perfume product as desired to arrive at a successfully operating device. The combination of familiar prior art elements according to known methods to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A).

	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nohara (US 2005/0031511) in view of Sickinger (US 2013/0320574) as applied to claims 1-6, 8, and 11-13 above and further in view of Maleeny (US 2003/0097936).
	Regarding claim 10, Nohara in view of Sickinger appear to be silent with regards to polymeric beads.
	Maleeny (US 2003/0097936) teaches a scenting system utilizing polymeric gel to form a bead surface for aroma diffusing (Paragraph [0040]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Nohara such that the substrate is absorbent polymer beads as taught by Maleeny to arrive at the claimed invention. One would have been motivated to do so to take advantage of the diffusion regulation provided for the beads as taught by Maleeny.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1799